

115 HR 6121 IH: Commodity Futures Trading Commission Research and Development Modernization Act
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6121IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Austin Scott of Georgia (for himself, Mr. Marshall, Mr. Goodlatte, and Mr. Soto) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo modernize the authority of the Commodity Futures Trading Commission to conduct research,
			 development, demonstration, and information programs.
	
 1.Short titleThis Act may be cited as the Commodity Futures Trading Commission Research and Development Modernization Act. 2.Modernization of authority of the Commodity Futures Trading Commission to conduct research, development, demonstration, and information programsSection 18 of the Commodity Exchange Act (7 U.S.C. 22) is amended to read as follows:
			
				18.Research, development, and demonstration of financial technology
 (a)AuthorityThe Commission shall establish and maintain, as part of its ongoing operations, research, development, demonstration, and information programs that further the purposes and objectives of this Act, including programs that—
 (1)facilitate the understanding by the Commission of emerging financial, regulatory, and compliance technologies, the potential applications of the technologies to the transactions and markets regulated by the Commission, and associated implications for cybersecurity, data security, and systemic risk;
 (2)inform the Commission of important technological advances and innovations affecting markets regulated by the Commission;
 (3)provide an environment where technological advances and innovations may be explored by developers, potential users, and the Commission to evaluate potential benefits to the Commission and the markets regulated by the Commission;
 (4)identify areas where the Commission should adapt its administration of this Act to facilitate technological advances and innovations that would benefit the markets regulated by the Commission;
 (5)improve the administration of this Act by the Commission by identifying technological advances and innovations, and developing novel tools that are not generally available from traditional vendors for use by the Commission, or any division or office of the Commission; and
 (6)develop educational and other informational materials regarding derivatives trading, technological advances and innovations in markets regulated by the Commission, and applicable requirements of this Act and the regulations prescribed under this Act.
 (b)Authorized meansNotwithstanding any other provision of law, the Commission may do the following to accomplish the goals described in subsection (a):
 (1)Other transaction authorityThe Commission may enter into and perform a transaction (other than a standard contract) with any agency or instrumentality of the United States, or with any State, territory, or possession of the United States, or with any political subdivision thereof, or with any person, firm, association, corporation, educational institution, self-regulatory organization, foreign government, international organization or other entity, on such terms and conditions as the Chairman of the Commission deems appropriate, if—
 (A)the transaction is only used for a goal described in subsection (a); (B)the Commission endeavors to use a competitive process, where appropriate, when determining the parties to the transaction; and
 (C)the Chairman makes a written determination that using a standard contract to do so is either not feasible or not appropriate.
							(2)Gift acceptance authority
 (A)In generalDuring the 5-year period that begins with the date of the enactment of this section, the Commission may solicit, accept, and utilize any contribution, provision of access, gift, or donation of tangible or intangible property or service that the Chairman deems appropriate, from any agency or instrumentality of the United States, or any State, territory, or possession of the United States, or any political subdivision thereof, or any person, firm, association, corporation, educational institution, self-regulatory organization, foreign government, international organization, or other entity, if—
 (i)the property or service is used only for a goal described in subsection (a); and (ii)the Chairman makes a written determination that accepting the contribution, provision of access, gift, or donation is consistent with fulfilling the goal, and that using a standard contract or other transaction to do so is either not feasible or not appropriate.
 (B)SunsetThe authority provided by subparagraph (A) may not be exercised on or after October 1, 2023. (c)Annual reportNot later than 60 days after the end of each fiscal year, the Commission shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on all transactions entered into, and all contributions, provisions of access, gifts, or donations accepted, under subsection (b), which shall describe the following with respect to each such transaction, contribution, provision of access, gift, or donation:
 (1)A brief description of the subject of the transaction, contribution, provision of access, gift, or donation, with an explanation of its potential utility to the Commission or the markets regulated by the Commission, and the status of all related projects.
 (2)The reasons why it was not feasible or appropriate to use a standard contract with respect to that subject.
 (3)In the case of a transaction other than a contribution, provision of access, gift, or donation, an explanation of the Commission’s efforts to use a competitive process, or the reasons why such a process was not appropriate.
 (4)A description of all sums expended by the Commission in connection with a transaction and, if readily ascertainable, the value of any contribution, provision of access, gift, or donation..
		